                     Case 1:19-cv-10927-NRB Document 79 Filed 06/21/21 Page 1 of 3
                                                                                                           800 Thi rd Avenue
                    COHEN & GRESSER LLP                                                                    New York, NY 10022
                                                                                                           +1 2129577600phone
                                                                                                           www.cohengresse r.com


Mark S. Cohen
(2 12) 95 7 760 1
mcohcn@cohcngresscr.com

      BY ECF - WITH COURTESY COPY TO CHAMBERS BY FEDEX

                                                            June 21 , 2021

      Honorable Naomi Reice Buchwald
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007-1312

                         Re:     SECv. MiMedx Group. Inc. et al.. No. 19-cv-10927-NRB

      Dear Judge Buchwald:

             We represent defendant Michael J. Senken and write pursuant to Rule 2.E.1 of Your
      Honor's Individual Rules of Practice to outline our principal arguments in support of
      Mr. Senken's Motion to Dismiss the Complaint and to request oral argument on that motion.

      1.            Background

              Under controlling pleading standards, the SEC's claims against Mr. Senken are
      implausible and contradicted by the allegations in the Complaint. According to the Complaint,
      while Mr. Sen.ken was the CFO of MiMedx Group, Inc. ("MiMedx"), MiMedx's former CEO,
      Parker H. Petit, and its former COO, William Taylor, orchestrated a scheme to improperly
      recognize revenue from sales to five distributors. Petit and Taylor allegedly entered side
      agreements with four distributors- A, B, C, and D- in 2015, which they deliberately concealed
      from Mr. Senken and the rest ofMiMedx's accounting group. 1 The Complaint further alleges
      that while they were concealing this scheme from Mr. Senken, Petit and Taylor allegedly
      involved Mr. Sen.ken in a side agreement involving Distributor E, which operated from 2013 to
      20 I 7. The SEC admits that this side agreement was memorialized in an email from Taylor that
      was never disclosed to Mr. Senken. Nonetheless, without sufficient factual allegations, the SEC
      claims that Mr. Senken knew about the Distributor E revenue recognition scheme, or was
      reckless for not knowing. Rather than raise a strong inference of fraudulent intent, the
      Complaint's allegations show the exact opposite- that Mr. Senken was kept in the dark about
      any alleged side agreement with Distributor E, as he was with the other alleged schemes.

             The Complaint asserts ten claims against Mr. Senken in six categories: (1) securities
      fraud under Exchange Act Section I O(b) and Securities Act Section 17(a); (2) false certification
      of SEC filings; (3) aiding and abetting false SEC filings; (4) books and records and internal


           In a related criminal proceeding against Petit and Taylor based on the Distributors A-D schemes, the indictment
      did not name or otherwise mention Mr. Senken. U.S. v. Petit & Taylor, 19-cr-00850-JSR, Dkt. No. I (S.D.N.Y.
      Nov. 25, 20 19). On November I9, 2020, a jury found Petit guilty of securities fraud and Taylor gu ilty of conspiracy
      to commit securities fraud, make false securities filings, or mislead auditors. I9-cr-00850-JSR, Dkt. No. 12 1
      (S.D.N.Y. Nov. 19, 2020).
         Case 1:19-cv-10927-NRB Document 79 Filed 06/21/21 Page 2 of 3




June 21 , 2021
Honorable Naomi Reice Buchwald
Page 2

controls violations; ( 5) misstatements to auditors; and (6) violation of Section 304 of the
Sarbanes-Oxley Act ("SOX"). Each of the SEC' s claims is legally insufficient, and as a result
the Complaint against Mr. Senk.en should be dismissed with prejudice.

2.      The Complaint Fails to Allege the Requisite Intent.

        The Complaint fails to allege that Mr. Senken acted with scienter or negligence. To
plead scienter for securities fraud, the SEC must "allege facts that give rise to a strong inference
of fraudulent intent." SEC v. Wey, 246 F. Supp. 3d 894, 911-12 (S.D.N.Y. 2017) (quotation
marks omitted). This burden is met by alleging facts that ( 1) show the defendant had "motive
and opportunity" to commit fraud or (2) constitute " strong circumstantial evidence of conscious
misbehavior or recklessness." Id. The Complaint satisfies neither prong. As to the first prong,
the Complaint alleges only that Mr. Senken's salary increases, cash bonus, and equity
compensation were influenced by the alleged misstated financial performance. But the desire "to
keep stock prices high to increase officer compensation" is not sufficient to show scienter. See
Kalnit v. Eichler, 264 F.3d 131 , 139 (2d Cir. 2001).

        As to the second prong, the Complaint fails to allege that Mr. Senken knew of the
purported Distributor E side agreement or that he acted recklessly in failing to discover it. The
Complaint describes how Petit and Taylor negotiated, implemented, and supervised all aspects of
the alleged side agreement, and how they never disclosed to Mr. Senken the sole email allegedly
memorializing its terms. By contrast, the Complaint does not allege a single action by Mr.
Senken to implement the purported Distributor E scheme, and its assertions of Mr. Senken's
knowledge of the alleged side agreement are conclusory. The Complaint cites only a handful of
emails sent to Mr. Senken regarding how much MiMedx expected Distributor E to pay at a
particular time, but the emails neither raised revenue recognition concerns nor disclosed the
alleged side agreement. Nonetheless, the Complaint claims these emails somehow demonstrate
Mr. Senken' s knowledge of the alleged fraud. The allegations are an attempt to impute scienter
to Mr. Senken by virtue of his position as CFO-a pleading strategy courts consistently reject.
See City ofBrockton Rel. Sys. v. Avon Prod., Inc., No. 11 Civ. 4665 (PGG), 2014 WL 4832321,
at *19 (S.D.N.Y. Sept. 29, 2014). Indeed, the Complaint concedes that when Mr. Senken did
receive an email raising revenue recognition concerns, he immediately escalated it to MiMedx's
audit committee and outside auditors, prompting an investigation. These allegations rebut any
inference of scienter and describe the good-faith conduct of a reasonable CFO. As a result, the
SEC's scienter- and negligence-based claims must be dismissed.

3.     The SEC Fails to Allege Other Essential Elements of its Claims.

       First, MiMedx ' s quarterly revenue figures are statements of opinion reflecting subjective
accounting judgments that are not actionable misstatements under Omnicare, Inc. v. Laborers
Dist. Council Constr. Indus. Pension Fund, 575 U.S . 175 (2015).

        Second, the Complaint does not quantify the amount by which MiMedx's revenue was
allegedly overstated as a result of the Distributor E scheme, and thus fails to adequately plead
         Case 1:19-cv-10927-NRB Document 79 Filed 06/21/21 Page 3 of 3




June 21, 2021
Honorable Naomi Reice Buchwald
Page 3

that any purported misstatements were material to investors. See, e.g., Gavish v. Revlon, Inc. ,
No. 00 Civ. 7291 (SHS), 2004 WL 22102969, at *16 (S.D.N.Y. Sept. 30, 2004).

        Third, the Complaint fails to plead securities fraud under a theory of scheme liability. An
alleged misrepresentation cannot be the "sole basis" for a scheme liability claim. Lentell v.
Merrill Lynch & Co., 396 F.3d 161 , 177 (2d Cir. 2005). Here, the same allegation-that
Mr. Senken concealed the existence of the Distributor E side agreement to report prematurely
recognized revenue- forms the basis of the SEC' s misstatement claims and scheme liability
claims and thus is insufficient to allege scheme liability.

        Fourth, to allege a Section 17(a)(2) claim, the SEC must allege that the defendant
personally " obtain[ed] money or property by means of' a material misstatement in an offering or
sale of securities. 15 U.S.C. § 77q(a)(2). The Complaint, however, fails to adequately tie
Mr. Sen.ken's compensation to an offering or sale, and thus the Section 17(a)(2) claim must be
dismissed. See SEC v. Syron, 934 F. Supp. 2d 609, 637 (S.D.N.Y. 2013).

        Fifth, the allegations that MiMedx's internal accounting controls were inadequate reduce
to a conclusory statement that those controls were ineffective because they failed to prevent the
alleged fraud. But allegations that internal controls were circumvented are insufficient to allege
that such controls were deficient. See, e.g., SEC v. Rio Tinto plc, No. 17 CIV 7994 (AT), 2019
WL 1244933, at *19 (S.D.N.Y. Mar. 18, 2019).

        Sixth, because the SEC has not alleged misconduct by Mr. Senken, the SOX 304 claim
must be dismissed. See Cohen v. Viray, 622 F. 3d 188, 195 (2d Cir. 2010) (observing that SOX
304 reflects "Congress's efforts to make high ranking corporate officers of public companies
directly responsible for their actions that have caused material noncompliance with financial
repo1iing requirements").

       For the foregoing reasons, we respectfully submit that the claims against Mr. Senken
should be dismissed with prejudice.

                                             Respectfully submitted,




cc: Counsel of record (by ECF)
